Exhibit 10.1

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT FILED WITH THE COMMISSION.

THE OMITTED PORTIONS ARE INDICATED BY [**].

UNITED STATIONERS INC.

2004 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (this “Agreement”), dated as
March 17, 2011, (the “Award Date”), is by and between Stephen Schultz (the
“Participant”), and United Stationers Inc., a Delaware corporation (the
“Company”). Any term capitalized but not defined in this Agreement will have the
meaning set forth in the Company’s 2004 Long-Term Incentive Plan (the “Plan”).

In the exercise of its discretion to grant awards under the Plan, the Committee
has determined that the Participant should receive a restricted stock unit
award, on the following terms and conditions:

Section 1. Grant. The Company hereby grants to the Participant a Restricted
Stock Unit Award (the “Award”) of 2,000 restricted stock units (the “Units”),
each Unit representing the right to receive up to two shares of the Company’s
common stock as provided in Section 4 of this Agreement. The Award will be
subject to the terms and conditions of the Plan and this Agreement.

Section 2. No Rights as a Stockholder. The Units granted pursuant to this Award
do not entitle the Participant to any rights of a stockholder of the Company’s
Stock. The Participant’s rights with respect to the Units shall remain
forfeitable at all times until satisfaction of the vesting conditions set forth
in Section 3 of this Agreement.

Section 3. Vesting; Effect of Date of Termination. The Participant’s Units will
vest on March 1, 2015 (the “Vesting Date”); provided that the Participant’s Date
of Termination has not occurred before the Vesting Date. If the Participant’s
Date of Termination occurs for any reason before the Vesting Date, the
Participant’s Units will be forfeited on and after the Participant’s Date of
Termination, subject to the following:

 

  (a) If the Participant’s Date of Termination occurs before the Vesting Date by
reason of the Participant’s death or Permanent and Total Disability (as defined
below), a Pro Rata Portion of the Units will then become vested as of the
Participant’s Date of Termination. As used herein, the “Pro Rata Portion” of the
Units shall be determined by multiplying the total number of Units subject to
this Agreement by a fraction, the numerator of which shall be the number of
whole months elapsed from the Award Date to the Date of Termination, and the
denominator of which shall be the number of whole months between the Award Date
and the Vesting Date.

 

  (b) If a Change of Control occurs after the Award Date and prior to both the
Vesting Date and the Participant’s Date of Termination, then (i) 50% of the
Units subject to this Agreement will then become fully vested as of the date of
such event; and (ii) the portion of the Units that does not vest in accordance
with the preceding clause (i) shall be subject to the vesting provisions of this
Agreement without regard to the acceleration of vesting under clause (i).

 

  (c) If a Change of Control occurs after the Award Date and prior to both the
Vesting Date and the Participant’s Date of Termination and, during the two-year
period following the date of such Change of Control, the Participant’s Date of
Termination occurs by reason of involuntary termination of the Participant’s
employment by the Company or its Subsidiaries without Cause or by the
Participant for Good Reason (as defined below), the Units that have not
otherwise vested under this Agreement will be fully vested as of the
Participant’s Date of Termination.

 

  (d) If the Participant’s Date of Termination occurs during an Anticipated
Change of Control and before the Vesting Date by reason of the involuntary
termination of the Participant’s employment by the Company or its Subsidiaries
without Cause or by the Participant for Good Reason, and a Change of Control
then occurs within two years following the Participant’s Date of Termination,
the number of shares (subject to paragraph 5.2(f) of the Plan) that would have
been issuable in settlement of the Units that were forfeited on the Date of
Termination had those Units been vested on the Date of Termination (such number
of shares determined in accordance with paragraph 4(c) below) shall be granted
to the Participant on a fully vested basis as of the date of the Change of
Control (but in no event later than March 15 of the year following the calendar
year in which the Change of Control occurs).



--------------------------------------------------------------------------------

  (e) For purposes of this Agreement, the term “Permanent and Total Disability”
means the Participant’s inability, due to illness, accident, injury, physical or
mental incapacity or other disability, effectively to carry out his duties and
obligations as an employee of the Company or its Subsidiaries or to participate
effectively and actively as an employee of the Company or its Subsidiaries for
90 consecutive days or shorter periods aggregating at least 180 days (whether or
not consecutive) during any twelve-month period.

 

  (f) For purposes of this Agreement, “Good Reason” shall mean: (i) any material
breach by the Company of this Agreement or of any employment agreement with the
Participant without Participant’s written consent, (ii) any material reduction,
without the Participant’s written consent, in the Participant’s duties,
responsibilities or authority; provided, however, that for purposes of this
clause (ii), neither (A) a change in the Participant’s supervisor or the number
or identity of the Participant’s direct reports, nor (B) a change in the
Participant’s title, duties, responsibilities or authority as a result of a
realignment or restructuring of the Company’s executive organizational chart nor
(C) a change in the Participant’s title, duties, responsibilities or authority
as a result of a realignment or restructuring of the Company shall be deemed by
itself to materially reduce Participant’s duties, responsibilities or authority,
as long as, in the case of either (B) or (C), Participant continues to report to
either the supervisor to whom he or she reported immediately prior to the Change
of Control or a supervisor of equivalent responsibility and authority; or
(iii) without Participant’s written consent: (A) a material reduction in the
Participant’s base salary, (B) the relocation of the Participant’s principal
place of employment more than fifty (50) miles from its location on the date of
a Change in Control, or (C) the relocation of the Company’s corporate
headquarters office outside of the metropolitan area in which it is located on
the date of a Change in Control. For purposes of this Agreement, a Change of
Control, alone, does not constitute Good Reason. Furthermore, notwithstanding
the above, the occurrence of any of the events described above will not
constitute Good Reason unless the Participant gives the Company written notice
within thirty (30) days after the initial occurrence of any of such events that
the Participant believes that such event constitutes Good Reason, and the
Company thereafter fails to cure any such event within sixty (60) days after
receipt of such notice.

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s Units
are forfeited as provided herein.

Section 4. Number of Shares to be Received. The number of shares of Stock that
the Participant will be entitled to receive in settlement of each Unit upon its
vesting will be determined as follows:

 

  (a) Each calendar year beginning with the year ending December 31, 2011 and
ending with the year ending December 31, 2014 will be considered a performance
period for purposes of this Award. As of the end of each performance period, the
number of shares of Stock to be issued in settlement of 25% of the number of
Units subject to this Agreement (the “Share Settlement Amount”) will be
determined and fixed by multiplying 25% of the Units by the Share Adjustment
Factor (defined below).

 

  (b) The Share Adjustment Factor for any performance period is the sum of the
EBIT Adjustment Factor and the Sales Adjustment Factor, each as defined in this
paragraph. The EBIT Adjustment Factor for any performance period is the multiple
(calculated to two decimal places) determined by comparing EBIT1 for ORS Nasco
Inc. for that performance period to the EBIT threshold, target and maximum
amounts for that performance period as established by the Committee, as
described in Appendix A to this Agreement. The Sales Adjustment Factor for any
performance period is the

 

1  For purposes of this Agreement, “EBIT” for any performance period means
earnings before interest and taxes for ORS Nasco Inc. for that performance
period, is calculated as total gross margin less total operating expenses, and
will be derived from the diluted earnings per share as reported in the Company’s
audited financial statements for the performance period and adjusted for the
same items used in adjusting Net Income results for the United Stationers
Management Incentive Plan purposes. The calculation of EBIT shall exclude the
impacts of any intercompany sales and any acquisition accounting items,
including amortization of intangible assets, depreciation expenses associated
with any fixed asset step up to fair value and impact of any inventory step up
to fair value.



--------------------------------------------------------------------------------

 

multiple (calculated to two decimal places) determined by comparing Sales2 for
ORS Nasco Inc. for that performance period to the Sales threshold, target and
maximum amounts for that performance period as established by the Committee, as
described in Appendix A to this Agreement. The target EBIT and Sales amounts for
ORS Nasco Inc. for each performance period are set forth in Appendix A.

 

  (c) If any Units vest before the Vesting Date pursuant to paragraphs 3(a),
(b) or (c), then for each performance period that has been completed prior to
such vesting event, the applicable Settlement Share Amount determined for that
performance period will be utilized. To the extent the number of Units that vest
pursuant to Paragraphs 3(a), (b) or (c) exceeds the number of Units for which
Settlement Share Amounts have been determined pursuant to Paragraphs 4(a) and
(b), the number of shares of Stock to be issued in settlement of such additional
Units will be determined by multiplying such number of additional Units by the
Share Adjustment Factor for the last completed performance period (or by 1 if no
performance period has been completed at that time).

Section 5. Settlement of Units. After any Units vest pursuant to Section 3, the
Company will promptly, but in no event later than March 15 of the year following
the calendar year in which such Units vest, cause to be issued to the
Participant, or to the Participant’s beneficiary or legal representative in the
event of Participant’s death, shares of Stock in payment and settlement of such
vested Units in the amount determined in accordance with Section 4. Such
issuance shall be evidenced by a stock certificate or appropriate entry on the
books of the Company or a duly authorized transfer agent of the Company, shall
be subject to the tax withholding provisions of Section 6, and shall be in
complete satisfaction of such vested Units. If the Units that vest include a
fractional Unit, the Company will round the number of vested Units down to the
nearest whole Unit prior to issuance of the shares as provided herein.

Section 6. Tax Matters.

 

  (a) The Committee may require the Participant, or the alternate recipient
identified in Section 5, to satisfy any potential federal, state, local or other
tax withholding liability. Such liability must be satisfied at the time such
Units vest and are settled in shares of Stock. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied:
(A) through a cash payment by the Participant, (B) through the surrender of
shares of Stock that the Participant already owns (provided, however, to the
extent shares described in this clause (B) are used to satisfy more than the
minimum statutory withholding obligation, as described below, then payments made
with shares of Stock in accordance with this clause (B) shall be limited to
shares held by the Participant for not less than six months prior to the payment
date), (C) through the surrender of shares of Stock to which the Participant is
otherwise entitled in respect of the Award under this Agreement; provided,
however, that such shares under this clause (C) may be used to satisfy not more
than the minimum statutory withholding obligation of the Company or applicable
Subsidiary (based on minimum statutory withholding rates for federal, state and
local tax purposes, including payroll taxes, that are applicable to such
supplemental taxable income), or (D) any combination of (A), (B) and (C);
provided, however, that the Committee shall have sole discretion to disapprove
of an election pursuant to any of clauses (B)-(D) and that the Committee may
require that the method of satisfying such an obligation be in compliance with
Section 16 of the Exchange Act (if the Participant is subject thereto) and any
other applicable laws and the respective rules and regulations thereunder. Any
fraction of a share of Stock which would be required to satisfy such an
obligation will be disregarded and the remaining amount due will be paid in cash
by the Participant.

 

  (b) The Award evidenced by this Agreement and the issuance of shares of Stock
in settlement of vested Units is not intended to provide and does not provide
for the deferral of compensation within the meaning of Section 409A of the Code.
The Participant shall have no power to affect the timing of such settlement.

Section 7. Compliance with Laws. Despite the provisions of Section 5 hereof, the
Company is not required to issue or deliver any certificates for shares of Stock
if at any time the Company determines that the listing,

 

2  For purposes of this Agreement, “Sales” for any performance period means [net
sales for ORS Nasco Inc. for that performance period. The calculation of Sales
shall exclude the impacts of any intercompany sales].



--------------------------------------------------------------------------------

registration or qualification of such shares upon any securities exchange or
under any law, the consent or approval of any governmental body or the taking of
any other action is necessary or desirable as a condition of, or in connection
with, the issuance or delivery of the shares hereunder in compliance with all
applicable laws and regulations, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company.

Section 8. No Right to Employment. Nothing herein confers upon the Participant
any right to continue in the employ of the Company or any Subsidiary.

Section 9. Nontransferability. Except as otherwise provided by the Committee or
as provided in Section 5, and except with respect to shares of Stock issued in
settlement of vested Units, the Participant's interests and rights in and under
this Agreement may not be assigned, transferred, exchanged, pledged or otherwise
encumbered other than as designated by the Participant by will or by the laws of
descent and distribution. Issuance of shares of Stock in settlement of Units
will be made only to the Participant; or, if the Committee has been provided
with evidence acceptable to it that the Participant is legally incompetent, the
Participant’s personal representative; or, if the Participant is deceased, to
the designated beneficiary or other appropriate recipient in accordance with
Section 5 hereof. The Committee may require personal receipts or endorsements of
a Participant’s personal representative, designated beneficiary or alternate
recipient provided for herein, and the Committee shall extend to those
individuals the rights otherwise exercisable by the Participant with regard to
any withholding tax election in accordance with Section 6 hereof. Any effort to
otherwise assign or transfer any Units or any rights or interests therein or
thereto under this Agreement will be wholly ineffective, and will be grounds for
termination by the Committee of all rights and interests of the Participant and
his or her beneficiary in and under this Agreement.

Section 10. Administration and Interpretation. The Committee has the authority
to control and manage the operation and administration of the Plan. Any
interpretations of the Plan by the Committee and any decisions made by it under
the Plan are final and binding on the Participant and all other persons.

Section 11. Governing Law. This Agreement and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
state of Delaware, without regard to principles of conflicts of law of Delaware
or any other jurisdiction.

Section 12. Sole Agreement. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to all of the terms and
conditions of the Plan (as the same may be amended in accordance with its
terms), a copy of which may be obtained by the Participant from the office of
the Secretary of the Company. In addition, this Agreement and the Participant’s
rights hereunder shall be subject to all interpretations, determinations,
guidelines, rules and regulations adopted or made by the Committee from time to
time pursuant to the Plan. This Agreement is the entire agreement between the
parties to it with respect to the subject matter hereof, and supersedes any and
all prior oral and written discussions, commitments, undertakings,
representations or agreements (including, without limitation, any terms of any
employment offers, discussions or agreements between the parties).

Section 13. Binding Effect. This Agreement will be binding upon and will inure
to the benefit of the Company and the Participant and, as and to the extent
provided herein and under the Plan, their respective heirs, executors,
administrators, legal representatives, successors and assigns.

Section 14. Amendment and Waiver. This Agreement may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written
agreement between the Company and the Participant without the consent of any
other person. No course of conduct or failure or delay in enforcing the
provisions of this Agreement will affect the validity, binding effect or
enforceability of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

 

Very truly yours,

UNITED STATIONERS INC.

By:   /s/ Frederick B. Hegi, Jr.  

Frederick B. Hegi, Jr.

Chairman of the Board



--------------------------------------------------------------------------------

Appendix A

Determination of Share Adjustment Factor

For any performance period, the Share Adjustment Factor shall be determined in
accordance with Section 4(b) of the Restricted Stock Unit Award Agreement by
adding the EBIT Adjustment Factor and the Sales Adjustment Factor derived from
the following table:

 

ORS Nasco, Inc. EBIT for

the Applicable

Performance Period

   EBIT
Adjustment
Factor (1)   

ORS Nasco, Inc. Sales

for the Applicable

Performance Period

   Sales Adjustment
Factor (1)

Lower of 85% of Target EBIT

or prior year’s actual EBIT

(Threshold) (2)

   0   

Lower of 85% of Target

Sales or prior year’s

actual Sales (Threshold) (2)

   0 Target EBIT    0.50    Target Sales    0.50 130% of Target EBIT (Maximum)
   1.00    130% of Target Sales (Maximum)    1.00

 

(1) If ORS Nasco, Inc. EBIT or Sales for the applicable performance period is
between Threshold and Target EBIT or Sales, or between Target and Maximum EBIT
or Sales, the applicable EBIT Adjustment Factor and Sales Adjustment Factor will
be determined by linear interpolation between the applicable EBIT Adjustment
Factors and Sales Adjustment factors shown in the table.

(2) Threshold performance for purposes of the EBIT Adjustment Factor will be the
lower of 85% of target EBIT or the prior year’s actual EBIT, and Threshold
performance for purposes of the Sales Adjustment Factor will be will be the
lower of 85% of target Sales or the prior year’s actual Sales.

Target ORS Nasco, Inc. EBIT and Sales for Each Performance Period

 

Year Ending

   Target ORS Nasco, Inc. EBIT     Target ORS Nasco, Inc. Sales  

December 31, 2011

   $ [** ]    $ [** ] 

December 31, 2012

   $ [** ]    $ [** ] 

December 31, 2013

   $ [** ]    $ [** ] 

December 31, 2014

   $ [** ]    $ [** ] 